 

*" F\LED 1
c\-\AR\.oTTE. NC

r':_l:, 1-

UNITED STATES DISTRICT COURT jAN 2 5 2019
WESTERN DISTRICT OF NORTH CAROLINA 1
CHARLOTTE DIVISION us D\STR\CT COURT 1
MISC.;S .q M [ i3 WESTERN D\STR\CT OF NC ` :
) l
l
IN THE MATTER OF ) `
APPOINTMENT OF NORTH ) STANDING ORDER
CAROLINA PRISONER LEGAL )
SERVICES, INC., IN STATE )
PRISONER CIVIL RIGHTS CASES )
)

This Standing Order is hereby entered to reflect an agreement this Court has reached with
North Carolina Prisoner Legal Services, Inc. (“NCPLS”) in state prisoner civil rights cases. This
Order applies only to civil rights actions filed by North Carolina state prisoners against current and
former employees of the North Carolina Department of Public Safety, Division of Adult
Correction (“DPS”).

The Court hereby ORDERS that:

l. NCPLS shall establish and maintain an email inbox for the Court’s use in serving

NCPLS with appointment orders and other related filings

 

2. When the Court has reviewed a state prisoner’s civil rights complaint pursuant to l 7
28 U.S.C. § 1915 or § 1915A, identified any cognizable claim(s), and directed the clerk to maintain
management of the action, the clerk shall send a copy of the order to the plaintiff, together with a
Notice to the Plaintiff and Form Response (Form A) by which the plaintiff can indicate if he/she
consents to the appointment of NCPLS by the Court to conduct discovery on his or her behalf. If
the plaintiff accepts appointment of NCPLS for the purpose of conducting discovery, the court will
appoint NCPLS for this purpose in a Scheduling Order setting a period for discovery after
defendant(s) have been served and answered the complaint

3. Should NCPLS be unable to accept an appointment for any reason, including a lack

of resources or a conflict of interest, it shall file a Notice of Non-Representation (Form B)
informing the Court that it declines representation within 10 days after the Scheduling Order has
been entered

4. Upon appointment by the Court, and within 60 days of entry of the Scheduling
Order, NCPLS will serve discovery requests on counsel for defendant(s). Documents and materials
covered by these provisions, so long as they are relevant to the action, may appropriately include
but are not limited to grievance forms, use-of-force reports, incident reports, disciplinary reports,
inmate medical records, video footage, photographs, PREA reports, and personnel records
including records of pre-disciplinary conferences, letters of reprimand, and unsatisfactory TAP
entries. l

5. If defense counsel believes that any documents or materials are responsive to
NCPLS’s discovery requests but contain confidential information which would not be appropriate
to divulge to the inmate-plaintiff, counsel may move the Court for entry of a protective order. All
discovery requests from DPS employees shall be made to the Correction Section of the Attomey
General’s Office.

6. Upon conclusion of the discovery period, NCPLS will file with the Court a
Response to Discovery Order (Form C). The Response will indicate that: (a) NCPLS will provide
representation; G)) the appointment of counsel is not necessary; (c) the plaintiff has declined any
further assistance by NCPLS; or (d) the reviewing NCPLS attorney feels that the plaintiffs case
is meritorious but NCPLS lacks adequate resources to provide representation

7. If NCPLS provides representation to the plaintiff, NCPLS may request that the
Court order an additional discovery period that will include time for depositions of parties and

Witnesses and designations of expert witnesses prior to the deadline for dispositive motions.

 

8. If NCPLS declines representation or the plaintiff rejects NCPLS’s further
representation following the period of discovery, NCPLS will provide the plaintiff with a packet
of discovery materials to assist the plaintiff in either filing or responding to any dispositive motion.
The packet will not include any documents or material subject to a protective order, and NCPLS
will return any such documents or material to defense counsel at the conclusion of discovery.

9. In its discretion, the Court may appoint NCPLS for limited purposes in other phases
of a state prisoner’s civil rights case, including: filing a response to dispositive motion(s),
representing plaintiff in a court-hosted settlement conference, representing the plaintiff at trial or
other hearing, and executing a judgment

10. NCPLS attorneys who are members in good standing of the Bar of either the State
of North Carolina the United States District Court of the Eastern District of North Carolina or the
United States District Court for the l\/liddle District of North Carolina rnay appear in prisoner civil
rights cases without associating With local counsel or paying an attorney admission fee to the Bar
of this Court. By making appearance in such cases, attorneys agree to abide by the Local Rules,
the North Carolina Rules of Professional Conduct, and to submit themselves to this Court for the
enforcement of such rules. NCPLS lawyers who are not also members of the WCNC Bar will be
permitted to establish an ECF account with the Clerk of Court for purposes of prisoner civil rights
representation

ll. There is no statutory provision for the reimbursement of expenses, however, the
Court will provide reimbursement for some reasonable out-of-pocket expenses from its Attomey
Admission Fee Fund (the “Fund”) up to $3,000 per plaintiff, except that cap may be waived in the
presence of extraordinary circumstances Examples of out-of-pocket costs related to the

representation that may be reimbursed by the Court include the pre-approved cost of lodging and

 

 

 

meals (limited to actual expenses not to exceed the government per diem allowance for court
personnel), mileage in excess of a 30 mile radius (limited to reimbursement at the then-current
government rate), actual copying expenses, computerized research, deposition costs, witness fees
and service of process fees, the pre-approved cost of expert witnesses, and necessary telephone
calls, e-mails, and postage. Examples of costs that will not be reimbursed include staff costs
(secretaries, paralegals, etc.) and overhead expenses Receipts are required for all reimbursement

requests

:j-EH(/(W °Q thc>)~O l q

IT IS SO ORDERED.

  

  

Frank D. Whitney, Chief
U.S. District Judge

 

 

FORM A

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
Case No.

9

Plaintiff,

NOTICE TO PLAINTIFF

9

Defendant(s).

vv\_/\.¢V\./VVVVV

 

The Court has directed the Clerk of Court to maintain management of this action and
defendant(s) is/ are in the process of being served with the Complaint. You are hereby notified that
North >Carolina Prisoner Legal Services, Inc. (“NCPLS”),l may be available to assist you in
conducting discovery if ordered to do so by the Court at the appropriate time. If you accept
NCPLS’s assistance, and if NCPLS accepts your case, NCPLS will serve discovery requests on
defendant(s) on your behalf, collect the discovery responses, and provide you with a set of
materials pertaining to your case. Additionally, NCPLS will report to the Court whether it is
willing to represent you in this action beyond the discovery period.

You are not required to accept any assistance by NCPLS, and you can decide now that you
do not Want NCPLS to conduct discovery on your behalf or to represent you. However, there is no
general right to court-appointed counsel in civil cases, and counsel is only appointed in exceptional

CaS€S.

 

1NCPLS is a non-profit legal services firm, contracted with the Office of Indigent Defense Services (“IDS”) to assist
in providing inmates who are in the custody of the North Carolina Department of Public Safety, Division of Adult
Correction with their constitutional right of meaningful access to the courts

5

 

 

Please fill out the enclosed form indicating whether you want NCPLS to assist you in
conducting discovery, and return it to:

United States District Court

Western District of North Carolina

Clerk of Court

401 West Trade Street, Room 210
Charlotte, NC 28202

You must sign, date, and return this form within twenty-one (21) days of the date of this
Order. Your failure to return this form by that deadline may be construed as rejection of NCPLS’s

assistance, and the Court may not order NCPLS to conduct discovery on your behalf.

FORM A

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
Case No.
, )
)
Plaintiff, )
)
v. ) PLAINTIFF’S RESPONSE
) TO NOTICE
, )
)
Defendant(s). )
)
)

 

l have read the “Notice to Plaintiff’ informing me of NCPLS’s availability to assist me in
conducting discovery in ordered to do so by the Court at the appropriate time. I understand that, if
l accept NCPLS’s assistance, and NCPLS is able to accept my case, NCPLS will serve discovery
requests on defendant(s) on my behalf, collect the discovery responses, provide me with a set of
materials pertaining to my case, and report to the Court whether it is willing to represent me in this
action beyond the discovery period. I further understand that there is no general right to court-

appointed counsel in civil cases, and it is highly unlikely that the Court will appoint counsel for

 

 

me.
Accordingly, I hereby
_ ACCEPT the assistance of NCPLS during the discovery period and agree to allow
NCPLS to conduct discovery on my behalf if ordered to do so by the Court.
REJECT the assistance of NCPLS, including any legal representation in my case.
Date Plaintiff s Signature

 

Plaintiff s Printed Name

 

 

FORM B

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

 

CHARLOTTE DIVISION
Case No.
)
, )
)
Plaintiff, )
)
v ) NCPLS NOTICE OF
) NON-REPRESENTATION
, )
)
Defendant(s). )
)
)
ln response to the Courts’ Order and pursuant to Standing Order , North Carolina

Prisoner Legal Services, Inc. (“NCPLS”) hereby informs the Court that it is unable to accept

appointment in the above-captioned case.

 

Staff Attomey

North Carolina Prisoner Legal Services, Inc.
P.O. Box. 25397

Raleigh, North Carolina 27611

(919) 856-2211

CERTIFICATE OF SERVICE
I certify that on [date], I electronically filed the foregoing document with
the Clerk of` Court using the CM/ECF systems which will send notification to the following:
l further certify that on [date] , I mailed the foregoing document via USPS,

postage prepaid, to the following:

 

 

Respectfully submitted,

 

Staff Attomey

North Carolina Prisoner Legal Services, Inc.

P.O. Box. 25397
Raleigh, North Carolina 27611
(919) 856-2211

 

FORM C

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

 

CHARLOTTE DIVISION
Case No.
, )
)
Plaintiff, )
)
v. ) NCPLS RESPONSE TO
) DISCOVERY ORDER
___- )
)
Defendant(s). )
)
)
In response to the Courts’ Order and pursuant to Standing Order _, I have assisted

Plaintiff With conducting discovery in this case. As a result of my review of the discovery:
_(A) North Carolina Prisoner Legal Services, Inc. (“NCPLS”) will provide representation to
Plaintiff in this action

_(B) In the opinion of NCPLS, appointment of counsel is not required in this action. NCPLS
has provided advice and assistance to Plaintiff.

_(C) Plaintiff has declined any further assistance by NCPLS following the discovery period.

_(D) ln the opinion of NCPLS, Plaintiff’s case is meritorious but NCPLS lacks adequate
resources to provide representation

 

Staff Attorney

North Carolina Prisoner Legal Services, Inc.
P.O. Box. 25397

Raleigh, North Carolina 27611

(919) 856-2211

10

 

 

CERTIFICATE OF SERVICE
I certify that on [date], I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF systems which will send notification to the following:

I further certify that on [date], l mailed the foregoing document via USPS,

postage prepaid, to the following:

Respectfully submitted,

 

Staff Attomey

North Carolina Prisoner Legal Services, Inc.
P.O. Box. 25397

Raleigh, North Carolina 27611

(919) 856-2211

ll

 

 

 

